        Case 2:21-cv-02113-JAR-TJJ Document 21 Filed 06/21/21 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


   JARED NALLY and
   THE INDIAN LEADER ASSOCIATION,

                           Plaintiff,
                                                              No. 21-2113-JAR-TJJ
   v.

   RONALD J. GRAHAM, in his individual and
   official capacity as President of Haskell Indian
   Nations University,

   HASKELL INDIAN NATIONS UNIVERSITY,

   TONY L. DEARMAN, in his official capacity as
   Director of the Bureau of Indian Education, and

  BUREAU OF INDIAN EDUCATION,

                           Defendants.

               MEMORANDUM IN SUPPORT OF FEDERAL
   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY
                   INJUNCTION ON CLAIMS 4 AND 5

        On May 19, 2021, Plaintiffs Jared Nally (“Nally”) and the Indian Leader Association

filed a Motion for Preliminary Injunction on Claims 4 and 5 (“Motion”). The Motion asked this

Court to enjoin Defendants Haskell Indian Nations University (“HINU”), Ronald J Graham, in

his official capacity, Tony L. Dearman, in his official capacity, and Bureau of Indian Education

(“BIE”), (collectively, “Federal Defendants”), from enforcing the Campus Expression Policy

contained in the Haskell Indian Nations University Code of Conduct (“Code of Conduct”).

        This Court should deny Plaintiffs’ Motion. First, HINU has permanently repealed the

Campus Expression Policy. Accordingly, no live controversy or case remains with respect to

Claims 4 and 5: there is nothing to enjoin, and no further relief for Plaintiffs to pursue in this
         Case 2:21-cv-02113-JAR-TJJ Document 21 Filed 06/21/21 Page 2 of 15




Court regarding the Campus Expression Policy. Plaintiffs cannot show any likelihood of success

on the merits because Claims 4 and 5 are moot.

         Second, even if Claims 4 and 5 were not moot, Plaintiffs are not entitled to injunctive

relief because they face no likelihood of irreparable harm. There is no Campus Expression

Policy that Federal Defendants can or would enforce, and as a result, Plaintiffs face no harm of

any kind that an injunction could restrain. The relief Plaintiffs seek—restraining Federal

Defendants from enforcing the Campus Expression Policy—is not necessary to prevent any

likelihood of imminent irreparable harm.

         The Court should therefore deny Plaintiffs’ Motion for Preliminary Injunction on Claims

4 and 5.

                                            Background

         On March 2, 2021, Plaintiffs filed a Complaint against HINU, BIE, BIE Director Tony L.

Dearman in his official capacity, and then-HINU President Dr. Graham in both his official 1 and

individual capacities. See ECF No. 1. The Complaint alleges seven separate causes of action.

See ECF No. 1 ¶¶ 172-274. Relevant here are Plaintiffs’ fourth and fifth causes of action, which

challenge the Campus Expression Policy as unconstitutionally overbroad and facially vague. See

id. at ¶¶ 218-51. The challenged Campus Expression Policy contained in the now-repealed

version of the Code of Student Conduct states: “Discussion and expression of all views is

permitted, consistent with Haskell’s CIRCLE values and subject only to requirements for the

maintenance of order.” Id. at ¶ 39. The Code of Conduct defines the “CIRCLE values” as

follows:



     1
         On May 7, 2021, Dr. Ronald Graham resigned from his position as HINU President. Dr.
Tamarah Pfeiffer is currently Acting as HINU President. See
https://www.haskell.edu/presidents-office/administration/.
                                                  2
       Case 2:21-cv-02113-JAR-TJJ Document 21 Filed 06/21/21 Page 3 of 15




        Communication

               To successfully convey ideas, opinion, information, results, images and
               creative expression using multiple strategies for diverse groups and
               stakeholder.

        Integrity

               To conduct ourselves in ways that honor the sacrifices of our tribes on
               which treaty and trust responsibilities are based; and to carry out our
               responsibilities as students, staff, faculty, administrators, and regents by
               engaging in action based on the highest standard of conduct.

        Respect

               To honor and promote the diversity of beliefs, rights, responsibilities,
               cultures, accomplishments of self and others, including our non-human
               relations.

        Collaboration

               The willingness and ability to work successfully with others to
               accomplish the goals of the university and to meet the needs of our
               students, the tribes we represent and serve as well as our mission.

        Leadership

               The willingness to acquire the knowledge and skills required to
               advocate for, and to advance the sovereignty and self-determination of
               tribes, Haskell and the students.

        Excellence

               To strive toward the strongest level of accomplishment in our
               respective roles on behalf of Haskell, as students, staff, faculty,
               administration, and the Board of Regents.

Id. at ¶ 37.

        Plaintiffs’ fourth cause of action alleges that the Campus Expression policy is

“unconstitutionally broad on its face because it allows Defendants to punish a broad range of

protected speech,” and “circumscribes students’ First Amendment rights by requiring adherence

to subjective CIRCLE values.” Id. at ¶ 221-22. Plaintiffs argue Defendants “cannot restrict the

                                                  3
      Case 2:21-cv-02113-JAR-TJJ Document 21 Filed 06/21/21 Page 4 of 15




right to free expression by making [the Campus Expression policy] contingent on compliance

with subjective CIRCLE values, like integrity and respect.” Id. at ¶ 223. Plaintiffs’ fifth cause

of action alleges the Campus Expression policy is “unconstitutionally vague because it fails to

give ordinary students fair notice of what expression complies with subjective CIRCLE values,”

thereby “encourag[ing] arbitrary and erratic enforcement. Id. at ¶ 239-40. On May 19, 2021,

Plaintiffs filed a Motion for Preliminary Injunction on Claims 4 and 5, “request[ing] that this

Court preliminarily enjoin Defendants from enforcing the portion of the Campus Expression

Policy that makes students’ expressive rights contingent upon compliance with the CIRCLE

values.” ECF No. 13 at ¶¶ 2-3.

       However, on May 21, 2021, the HINU Faculty Senate, Student Senate, Vice President of

University Services, and Acting President Tamarah Pfeiffer approved amendments to the Code

of Student Conduct repealing the Campus Expression Policy in its entirety and clarifying that the

CIRCLE values “are aspirational and reflect Haskell’s ideals for the conduct of Haskell students,

faculty, administrators, and the Board of Regents.” 2 Revised Code of Student Conduct, at 7

(emphasis added). HINU also affirmed its commitment to protecting the First Amendment rights

of its students by adopting the following “Free Expression Statement”:

       I. Free Expression Statement

       Haskell is committed to protecting the right to freely communicate ideas and
       fully supports the freedom of all members of the Haskell community to engage


       2
          The public version of the revised Code of Student Conduct (“Revised Code of Student
Conduct”), which can be found at https://www.haskell.edu/wp-
content/uploads/2021/05/2021.05.20-Revised-Haskell-Code-of-Student-Conduct-2-1.pdf, is
attached hereto as Exhibit A. The Court may take judicial notice of the Revised Code of Student
Conduct as a government website posting. See New Mexico ex rel Richardson v. Bureau of Land
Mgmt., 565 F.3d 683, 703 (10th Cir. 2009) (taking judicial notice of two federal agency
websites); see also Schmidt v. Int’l Playthings LLC, No. CIV 19-0933, 2021 WL 1701883
(D.N.M. April 29, 2021); Buhendwa v. Reg’l Transp. Dist., 82 F. Supp. 3d 1259, 1274 n.1 (D.
Colo. 2015) (citing Coleman v. Dretke, 409 F.3d 665, 667 (5th Cir. 2005)).
                                                 4
       Case 2:21-cv-02113-JAR-TJJ Document 21 Filed 06/21/21 Page 5 of 15




        in robust, uninhibited discussion and deliberation on any and all topics.
        However, freedom of expression at Haskell is not without limits. Haskell
        reserves the right to reasonably restrict student speech and conduct in accordance
        with longstanding Supreme Court precedent concerning on-campus speech,
        incitement, defamation, threats and harassment, and any other applicable subject
        area. Haskell will strive to implement any of these restrictions in a manner
        consistent with Haskell’s foundational commitment to a free and open discussion
        of ideas.

Id. at 12.

        The amendments to the Code of Student Conduct took effect on May 21, 2021. The

revised Code of Student Conduct (“Revised Code of Student Conduct”) was uploaded to HINU’s

website on May 24, 2021, and distributed via email to all HINU students, faculty, and staff that

same day.

                                          Legal Standard

        To obtain a preliminary injunction, the moving party must show: (1) he is substantially

likely to succeed on the merits; (2) he will suffer irreparable injury if the injunction is denied; (3)

his threatened injury outweighs the injury the opposing party will suffer under the injunction;

and (4) the injunction would not be adverse to the public interest. See State v. U.S. Env’t Prot.

Agency, 989 F.3d 874, 883 (10th Cir. 2021). “A preliminary injunction is an extraordinary

remedy, the exception rather than the rule.” Free the Nipple-Fort Collins v. City of Fort Collins,

Colo., 916 F.3d 792, 797 (10th Cir. 2019). “A party may be granted a preliminary injunction

only when monetary or other traditional legal remedies are inadequate, and ‘the right to relief is

clear and unequivocal.’” DTC Energy Grp., Inc. v. Hirschfield, 912 F.3d 1263, 1270 (10th Cir.

2018) (citation omitted).

        The “limited purpose of a preliminary injunction ‘is merely to preserve the relative

positions of the parties until a trial on the merits can be held.’” Schrier v. Univ. of Colo., 427

F.3d 1253, 1258 (10th Cir. 2005) (quoting Univ. of Tex. v. Camenisch, 451 U.S. 390, 395

                                                   5
          Case 2:21-cv-02113-JAR-TJJ Document 21 Filed 06/21/21 Page 6 of 15




(1981)). For that reason, the United States Court of Appeals for the Tenth Circuit (“Tenth

Circuit”) applies a heightened standard for “[d]isfavored preliminary injunctions,” which do not:

               [M]erely preserve the parties’ relative positions pending trial. Instead, a
               disfavored injunction may exhibit any of three characteristics: (1) it mandates
               action (rather than prohibiting it); (2) it changes the status quo; or (3) it grants
               all the relief that the moving party could expect from a trial win. To get a
               disfavored injunction, the moving party faces a heavier burden on the
               likelihood-of-success-on-the-merits and the balance-of-harms factors: She must
               make a strong showing that these tilt in her favor.

Free the Nipple, 916 F.3d at 797 (citations and internal quotation marks omitted). Such

disfavored injunctions “must be more closely scrutinized to assure that the exigencies of the case

support the granting of a remedy that is extraordinary even in the normal course.” O Centro

Espirita Beneficiente Uniao Do Vegetal v. Ashcroft, 389 F.3d 973, 975 (10th Cir. 2004) (en

banc).

          In their Motion, Plaintiffs seek to enjoin Federal Defendants from enforcing the Campus

Expression Policy. See ECF No. 13 at 1. Because Plaintiffs seek to change the status quo and

will receive substantially all the relief they seek in the case if their Motion is granted, 3 Plaintiffs

seek a disfavored injunction. To succeed on their motion, therefore, Plaintiffs must meet

heightened “strong showing” standards applicable to disfavored injunctions. See Kansas v.

United States Dep't. of Interior, No. 2:20-cv-02386-HLT-GEB, 2020 WL 6868776, at *5 (D.

Kan. Nov. 23, 2020).

                                                   Analysis

          I.        Plaintiffs cannot show any likelihood of success on the merits because Claims
                    4 and 5 are moot.




      3
        Plaintiffs’ Prayer for Relief in the Complaint requests the same injunctive relief to
“preliminarily and permanently enjoin[] enforcement of Defendants’ Campus Expression policy
contained in Haskell’s Code of Student Conduct.” ECF No. 1 at 50.
                                                       6
       Case 2:21-cv-02113-JAR-TJJ Document 21 Filed 06/21/21 Page 7 of 15




       The likelihood of success on the merits is the “sine qua non” of the four-part preliminary

injunction analysis: “if the [Plaintiffs] cannot demonstrate that [they are] likely to succeed . . .

the remaining factors become matters of idle curiosity.” New Comm. Wireless Servs., Inc. v.

SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002). Here, the Court can begin and end its analysis

with this factor alone. The fact that Plaintiffs’ claims relating to the Campus Expression Policy

have been rendered moot forecloses any possibility of demonstrating a likelihood of success on

the merits. See Whitington v. Zavaras, No. 06-cv-00759-LTB-CBS, 2010 WL 2541125, at *5

(D. Colo. May 20, 2010) (concluding that plaintiff failed to demonstrate a sufficient likelihood of

success on the merits based on finding of mootness); see also Granite State Outdoor Advert., Inc.

v. Town of Orange, 303 F.3d 450, 451 (2d Cir. 2002) (per curiam) (“In order to establish that

there is a likelihood of success on the merits . . . the movant must establish that the case is not

likely to be moot.”).

       The Tenth Circuit recognizes two kinds of mootness: constitutional mootness and

prudential mootness. Jordan v. Sosa, 654 F.3d 1012, 1023 (10th Cir. 2011) (citing Rio Grande

Silvery Minnow v. Bureau of Reclamation, 601 F.3d 1096, 1121 (10th Cir. 2010)). The

constitutional mootness doctrine requires a suit to “present a real and substantial controversy

with respect to which relief may be fashioned.” Jordan, 654 F.3d at 1024. As the Tenth Circuit

has stated, “[t]he crucial question is whether granting a present determination of the issues

offered will have some effect in the real world.” Wyoming v. U.S. Dep’t of Agric., 414 F.3d

1207, 1212 (10th Cir. 2005) (quoting Citizens for Responsible Gov’t State Political Action

Comm. v. Davidson, 236 F.3d 1174, 1182 (10th Cir. 2000)).

       The doctrine of prudential mootness “‘addresses not the power to grant relief[,] but the

court’s discretion in the exercise of that power,’” Jordan, 654 F.3d at 1024 (quoting S. Utah



                                                   7
         Case 2:21-cv-02113-JAR-TJJ Document 21 Filed 06/21/21 Page 8 of 15




Wilderness All. v. Smith, 110 F.3d 724, 727 (10th Cir. 1997)) (emphasis in original), and permits

“‘the court to stay its hand, and to withhold relief it has the power to grant.’” Rio Grande Silvery

Minnow, 601 F.3d at 1121-22 (quoting Fletcher v. United States, 116 F.3d 1315, 1321 (10th Cir.

1997)). This doctrine “has particular applicability in cases . . . where the relief sought is an

injunction against the government,” S. Utah Wilderness All. v. Smith, 110 F.3d 724, 727 (10th

Cir. 1997), and the government has already changed its policies or taken the requested action.

See, e.g., id. at 727; Comm. for First Amendment v. Campbell, 962 F.2d 1517, 1525 (10th Cir.

1992).

         “Under both [constitutional] and prudential mootness doctrines, the central inquiry is

essentially the same: have circumstances changed since the beginning of litigation that forsestall

any occasion for meaningful relief.” S. Utah Wilderness All., 110 F.3d at 727. When there is no

reasonable expectation that the alleged violation will repeat itself, and “interim relief or events

have completely and irrevocably eradicated the effects of the alleged violation,” Rio Grande

Silvery Minnow, 601 F.3d at 1115 (quoting Los Angeles Cty. v. Davis, 440 U.S. 625, 631

(1979)), a case is moot “because neither party has a legally cognizable interest in the final

determination of the underlying questions of fact and law.” Davis, 440 U.S. at 631. And, in the

context of a request for preliminary injunction, where “the question the Court [] considers is not

whether this entire case is constitutionally moot, but whether Plaintiffs’ motion for a preliminary

injunction is moot, the Court proceeds according to the doctrine of prudential mootness rather

than constitutional mootness.” Hirt v. Unified Sch. Dist., No. 17-0cv-02279-JAR-GLR, 2017

WL 4776956, at *3 (D. Kan. Oct. 23, 2017); see also Families and Youth Inc. v. Maruca, 156 F.

Supp. 2d 1245, 1250 (D.N.M. 2001) (“Courts generally invoke the prudential mootness doctrine

in the context of a request for preliminary injunction . . . .”).



                                                    8
       Case 2:21-cv-02113-JAR-TJJ Document 21 Filed 06/21/21 Page 9 of 15




        Here, prudential considerations warrant denial of Plaintiffs’ request for preliminary

injunction because circumstances have rendered Claims 4 and 5 moot, making it impossible for

Plaintiffs to receive any meaningful relief. Under Claims 4 and 5, Plaintiffs challenge the

Campus Expression Policy, alleging that it is unconstitutionally overbroad and vague on its face.

See ECF No. 1 at ¶¶ 218-51. Plaintiffs now seek to preliminarily enjoin Federal Defendants

from enforcing the Campus Expression Policy. See ECF No. 13 at 1. However, on May 21,

2021, the HINU Faculty Senate, Student Senate, Vice President of University Services, and

Acting President Tamarah Pfeiffer, approved amendments to the Code of Student Conduct that,

among other things, repealed the Campus Expression Policy and clarified that the right to free

expression would not be contingent upon compliance with the CIRCLE values. Since HINU has

fully withdrawn and is not enforcing the Campus Expression Policy, no injunctive relief is

available to Plaintiffs.

        It is settled law that university polices become moot upon withdrawal. See, e.g.,

Princeton Univ. v. Schmid, 455 U.S. 100, 103 (1982) (per curiam) (holding private university’s

“substantial[] amend[ment]” of challenged regulation mooted controversy over its validity);

Students for a Conservative Am. v. Greenwood, 378 F.3d 1129, 1131 (9th Cir. 2004) (holding

case moot “[b]ecause the University has withdrawn the challenged provisions and committed not

to reenact them unless federal law changes”); Coll. Standard Magazine v. Student Ass’n of State

Univ. of N.Y. at Albany, 610 F.3d 33 (2d Cir. 2010) (per curiam) (finding First Amendment claim

was moot where student association of state university amended its constitution to require

viewpoint-neutral distribution of university funds); Rock for Life-UMBC v. Hrabowski, 411 F.

App’x 541, 550 (4th Cir. 2010) (holding facial challenge to university policy was moot because

“[i]f the policy was indeed facially overbroad, UMBC’s permanent revisions cured this defect



                                                 9
      Case 2:21-cv-02113-JAR-TJJ Document 21 Filed 06/21/21 Page 10 of 15




and removed any threat of content-based enforcement in the future”). HINU’s repeal of the

Campus Expression Policy and amendments to the Code of Student Conduct have likewise

“removed any threat” to Plaintiffs. The Revised Code of Student Conduct no longer contains the

language challenged by Plaintiffs, and in fact sets out the free speech rights of HINU students in

the precise manner prescribed by Plaintiffs. See ECF No. 3 at 5 (suggesting revisions to cure the

alleged constitutional defects in the Campus Expression Policy, including revisions “to reflect

that the university’s CIRCLE values do not limit students’ First Amendment rights,” and “make

clear that [the CIRCLE values] are merely aspirational and will no longer be invoked to punish

students).

       Likewise, there is no reasonable expectation that HINU will reinstitute the Campus

Expression Policy at a later date. See Tandy v. City of Wichita, 380 F.3d 1277, 1291 (10th Cir.

2004) (explaining that a request for prospective relief is mooted by a defendant’s voluntary

conduct if “it is ‘absolutely clear the allegedly wrongful behavior could not reasonably be

expected to recur’”) (quoting Friends of the Earth, Inc. v. Laidlaw Envt’l Servs.(TOC), Inc., 528

U.S. 167, 190 (2000)). HINU’s repeal of the challenged Campus Expression Policy rests on a

decision made not by a single administrator, but in collaboration with the HINU Faculty Senate,

Student Senate, Vice President of University Services, and the Office of the President.

Moreover, the Revised Code of Student Conduct replaces the Campus Expression Policy with a

“Free Expression Statement,” in which HINU commits “to protecting the right to freely

communicate ideas” and the “freedom of all members of the Haskell community to engage in

robust, uninhibited discussion and deliberation on any and all topics.” Revised Code of Student

Conduct, at 12. Through this statement, HINU has committed not to enforce any speech policy




                                                10
      Case 2:21-cv-02113-JAR-TJJ Document 21 Filed 06/21/21 Page 11 of 15




that may run counter to “Haskell’s foundational commitment to a free and open discussion of

ideas.” Id.

       HINU’s repeal of the Campus Expression Policy and other amendments thus render

Plaintiffs’ request for relief moot because the very action they demand—injunctive relief from

the enforcement of the Campus Expression Policy—has already issued, and any injury Plaintiffs

could allege based on the absence of this relief has been vitiated. See, e.g., Citizen Center v.

Gessler, 770 F.3d 900, 907 (10th Cir. 2014) (“Generally, an action becomes moot when someone

challenges a regulation and it is repealed.”); Rio Grande Silvery Minnow, 601 F.3d at 1116

(“[E]ven when a legislative body has the power to re-enact an ordinance or statute, ordinarily an

amendment or repeal of it moots a case challenging the ordinance or statute.”). Indeed, it is

difficult to conceive of any benefit afforded Plaintiffs by an order of the Court prohibiting the

enforcement of a nonexistent policy. Simply put, Plaintiffs cannot obtain any relief by their

motion because Federal Defendants have already provided the relief requested by Plaintiffs.

       Because Claims 4 and 5 are now moot, Plaintiffs cannot establish that they are likely to

succeed on the merits for purposes of their preliminary-injunction motion. Plaintiffs’ request for

preliminary injunctive relief must accordingly be denied.

       II.     Plaintiffs face no likelihood of irreparable harm.

       Because Plaintiffs have failed to establish a likelihood of success on the merits, the Court

need not address the other factors of the preliminary-injunction analysis. See, e.g., Dine Citizens

Against Ruining our Env’t v. Jewell, 839 F.3d 1276, 1285 (10th Cir. 2016) (“We therefore affirm

on this ground [failure to show substantial likelihood of success on the merits] and do not

address the parties’ arguments regarding the other three prerequisites for preliminary relief.”);

Nova Health Sys. v. Edmonson, 460 F.3d 1295, 1299 (10th Cir. 2006) (affirming district court’s



                                                 11
      Case 2:21-cv-02113-JAR-TJJ Document 21 Filed 06/21/21 Page 12 of 15




denial of preliminary injunction without reaching other three factors because plaintiff failed to

show a substantial likelihood of success on the merits). But even if the Court were to determine

that Plaintiffs have demonstrated a likelihood of success on the merits, Plaintiffs still could not

show that a preliminary injunction will prevent likely irreparable harm while the litigation

proceeds.

       Because “[t]he purpose of a preliminary injunction is not to remedy past harm,” Schrier,

427 F.3d at 1267, the irreparable harm inquiry focuses on whether the plaintiff has demonstrated

a “significant risk” that he or she will suffer irreparable injury before a court can render a final

decision on the merits of the case. See id.; Greater Yellowstone Coal. v. Flowers, 321 F.3d 1250,

1258 (10th Cir. 2003). “To constitute irreparable harm, an injury must be certain, great, actual

and not theoretical.” Heideman v. S. Salt Lake City, 348 F.3d 1182, 1189 (10th Cir. 2003).

Speculation that Plaintiffs might again face harm someday is insufficient. See RoDa Drilling Co.

v. Siegal, 552 F.3d 1203, 1210 (10th Cir. 2009) (“Purely speculative harm will not suffice, but

rather, [a] plaintiff who can show a significant risk of irreparable harm has demonstrated that the

harm is not speculative.”) (internal quotations and citation omitted); see also Matos ex rel. Matos

v. Clinton Sch. Dist., 367 F.3d 68, 73 (1st Cir. 2004) (“Preliminary injunctions are strong

medicine, and they should not issue merely to calm the imaginings of the movant.”).

       Here, Plaintiffs assert the Campus Expression Policy “causes irreparable injury by

continuing to unconstitutionally restrict student expression while this lawsuit is pending.” ECF

No. 13 at 1. But the Campus Expression Policy is no longer in effect and poses no threat to

Plaintiffs for the reasons discussed above. HINU’s decision to withdraw the challenged Campus

Expression Policy and enact a Revised Code of Student Conduct that does not include the

challenged language eliminates any claim of present or future irreparable injury. Since the



                                                  12
      Case 2:21-cv-02113-JAR-TJJ Document 21 Filed 06/21/21 Page 13 of 15




Campus Expression Policy no longer exists, there can be no injury that an injunction would

remedy. Rather, HINU has eradicated the effects complained of in the Motion by repealing the

Campus Expression Policy and enacting a Revised Code of Student Conduct that makes clear

that the CIRCLE values are aspirational and will not be applied to limit the First Amendment

rights of HINU students. See Revised Code of Student Conduct, at 7. There is nothing to

suggest that HINU’s amendments to the Code of Student Conduct were anything other than a

genuine and good-faith effort to protect the First Amendment rights of its students. See Rio

Grande Silvery Minnow, 601 F.3d at 1117 (noting that “although governmental defendants might

take action as a direct response to litigation, ‘[a]t any rate, self-correction again provides a secure

foundation for mootness so long as it seems genuine’”) (quoting 13C Charles Alan Wright, et al.,

Federal Practice and Procedure, § 3533.7 (2d ed. 2008)).

       Plaintiffs have failed to show that they will suffer irreparable harm absent a preliminary

injunction here. The injunctive relief Plaintiffs seek would not prevent any irreparable harm

because HINU has repealed the Campus Expression Policy and will not reinstate it—neither

during the remaining course of this litigation, nor at any other time.

                                             Conclusion

       For the foregoing reasons, this Court should deny Plaintiffs’ Motion for Preliminary

Injunction on Claims 4 and 5.




                                                  13
Case 2:21-cv-02113-JAR-TJJ Document 21 Filed 06/21/21 Page 14 of 15




                                     Respectfully submitted,

                                     DUSTON J. SLINKARD
                                     Acting United States Attorney
                                     District of Kansas

                                     s/ Terra D. Morehead
                                     Terra D. Morehead
                                     Assistant United States Attorney
                                     Ks. S. Ct. No. 12759
                                     500 State Ave., Suite 360
                                     Kansas City, KS 66101
                                     PH: (913) 551-6730
                                     FX: (913) 551-6541
                                     Email: terra.morehead@usdoj.gov

                                     s/ Christopher Allman
                                     CHRISTOPHER ALLMAN
                                     Assistant United States Attorney
                                     Ks. S. Ct. No. 14225
                                     500 State Avenue, Suite 360
                                     Kansas City, Kansas 66101
                                     PH: (913) 551-6730
                                     FX: (913) 551-6541
                                     Email: chris.allman@usdoj.gov

                                     Attorneys for Federal Defendants




                                14
      Case 2:21-cv-02113-JAR-TJJ Document 21 Filed 06/21/21 Page 15 of 15




                                  CERTIFICATE OF SERVICE

        I hereby certify that on June 21, 2021, the foregoing was electronically filed with the clerk
of the court by using the CM/ECF system which will send a notice of filing to all CM/CMECF
participants for this case.

                                                      s/ Christopher Allman
                                                      CHRISTOPHER ALLMAN
                                                      Assistant United States Attorney




                                                 15
